Petition dismissed. Ordered that a copy of this rescript be transmitted to the clerk of the Superior Court for the county of Suffolk, where the original case of Paul Levine vs. Eugene C. Roundtree is pending. The petition does not conform to the requirements of the statutes and rules. G. L. (Ter. Ed.) c. 231, § 117. Rule 6 of the Rules for the Regulation of Practice before the Full Court (1926). It contains no allegation verified by affidavit that the bill of exceptions conforms to the truth. Bottum v. Fogle, 105 Mass. 42, 43. Tufts v. Newton, 117 Mass. 68. Hadley v. Watson, 143 Mass. 27, 28. Fuller, petitioner, 219 Mass. 209, 211. Corey, petitioner, 253 Mass. 498, 499.